11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Bob Ladd,                                         * From the 266th District
                                                    Court of Erath County,
                                                    Trial Court No. CV-30351.

Vs. No. 11-11-00188-CV                            * May 16, 2013

Silver Star I Power Partners, LLC,                * Memorandum Opinion by Wright, C.J.
                                                    (Panel consists of: Wright, C.J.,
                                                    McCall, J., and Willson, J.)

      This court has inspected the record in this cause and concludes that there is no error
in the judgment below. Therefore, in accordance with this court=s opinion, the judgment
of the trial court is in all things affirmed. The costs incurred by reason of this appeal are
taxed against Bob Ladd.